       Case 4:19-cv-00028-BMM Document 154 Filed 02/02/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL
NETWORK and NORTH COAST RIVERS                            4:19-cv-00028-BMM
ALLIANCE,

                     Plaintiffs,                                 ORDER

       vs.

PRESIDENT DONALD J. TRUMP, et al.,

                    Defendants,
       and

TRANSCANADA KEYSTONE
PIPELINE, LP, a Delaware limited
partnership, and TC ENERGY
CORPORATION, a Canadian Public
Company,

                    Defendant-Intervenors.




      Indigenous Environmental Network (“IEN”) and North Coast Rivers

Alliance (“NCRA”) (collectively, “Plaintiffs”) brought this action against President

Donald J. Trump and various government agencies and agents in their official

capacities (“Federal Defendants”). Plaintiffs allege that President Trump violated

the Property Clause of the U.S. Constitution, the Commerce Clause of the U.S.
       Case 4:19-cv-00028-BMM Document 154 Filed 02/02/21 Page 2 of 2



Constitution, and Executive Order 13,337 when he issued a Presidential Permit in

2019 (“2019 Permit”) to Defendant-Intervenors TransCanada Keystone Pipeline,

LP and TC Energy Corporation (collectively, “TC Energy”) to construct a cross-

border segment of the Keystone XL oil pipeline (“Keystone”).

      President Joseph R. Biden signed an Executive Order on January 20, 2021 to

revoke the 2019 Permit. See Protecting Public Health and the Environment and

Restoring Science To Tackle the Climate Crisis, Exec. Order 13,990, 86 Fed. Reg.

7,037, 7,041 (Jan. 25, 2021). President Biden’s revocation noted that the 2019

Permit included an express condition that the President could revoke that permit at

“the President’s sole discretion.” Id.

       IT IS HEREBY ORDERED that the parties shall each submit a status

 report not to exceed 500 words on or before February 12, 2021 regarding the

 status of the above-captioned matter in light of President Biden’s Executive

 Order.

       DATED this 2nd day of February, 2021.




                                            2
